Citation Nr: 0617163	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for right knee 
disability, to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before a Decision Review 
Officer at a hearing held at the RO in March 2003.  In 
addition, the veteran and his wife testified before the 
undersigned Acting Veterans Law Judge at a hearing held at 
the RO in November 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss disability and for residuals of a right knee 
injury, to include arthritis.  Other than a January 1955 
separation examination report, the RO has been unable to 
locate the veteran's service medical records.  

The veteran has testified that he was a heavy equipment 
operator in service while he was stationed in Korea and 
states that in that job he was exposed to a lot of noise.  At 
the March 2003 hearing, the veteran testified that in late 
1953, while working in a rock quarry in Korea, he was near an 
accidental explosion of a 40-pound chip charger that knocked 
him off his feet.  He testified that he could not hear 
anything for three to four days after the explosion, and that 
his hearing gradually came back.  He testified that he went 
to sick call, but the examiner said he found no blood in his 
ears and sent him back to work.  At the November 2004 
hearing, the veteran testified that later in service he was 
exposed to additional noise when his duties included taking 
care of an electric generator plant in Korea, and his 
sleeping quarters were between two KD 13 diesel engines.  

At the March 2003 and November 2004 hearings, the veteran 
testified that he had only a cursory separation examination, 
which was rushed because a lot of servicemen were being 
examined at the same time at the end of the day so that they 
could be mustered out.  The veteran testified that over the 
years since service he had had progressive difficulties with 
his hearing, and at the November 2004 hearing, his wife 
testified that after they married in 1957, she noticed that 
the veteran was not hearing well and it was after that he 
went to a specialist.  At the hearings, the veteran and his 
wife testified that old treatment records were not available.  

In addition to the foregoing, the veteran has testified that 
his primary care provider at the VA medical facility in Big 
Springs, Texas, related his current hearing loss disability 
to acoustic trauma in service, especially the explosion.  
Review of the record shows that in a VA nursing note dated in 
January 2003, the veteran gave a history of having been in 
Korea where he was exposed to a shell explosion after which 
he could not hear for two days and was referred for a VA 
audiology evaluation.  The report of a VA audiology 
evaluation dated in late January 2003 is of record, but does 
not include an opinion as to the etiology of the veteran's 
current hearing loss disability shown on that examination.  

As the available medical records do not include the nexus 
opinion referred to by the veteran, the veteran should be 
informed that he should seek a nexus opinion or medical 
opinion from his primary care provider and/or the audiologist 
who conducted the January 2003 audiology examination.  See 
Hicks v. West, 12 Vet. App. 86, 90 (1998); 38 C.F.R. 
§ 3.103(c)(2) (2005) ("It is the responsibility of the VA 
employee or employees conducting the hearings to explain 
fully the issues and suggest the submission of evidence which 
the claimant may have overlooked and which would be of 
advantage to the claimant's position.").  Although there is 
no guarantee that the veteran correctly understood or 
reported the statements made to him by VA health care 
providers, notice of the alleged medical nexus opinion of a 
VA health care provider requires additional investigation.  

As with the exposure to acoustic trauma, including the 
explosion of the "40-pound chip charger," the veteran is 
also competent to testify about his claimed knee injury in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 367 
(2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
veteran has testified that he was hit on the side of the 
right knee by a 55-gallon drum of diesel fuel that escaped as 
it was being rolled down a ramp from a truck.  He is also 
competent to testify that he received treatment from a 
corpsman (whom he said "popped" his knee back into place), 
that the knee was painful and tender for a couple of weeks, 
and that this was followed by occasions when he would twist 
the knee and it would "pop out" and be sore.  The Board 
also notes that the veteran's wife has testified that on 
their first date in September 1956, the veteran told her that 
he had a knee injury in service and since then had had a 
"trick" knee that sometimes popped out and caused him to 
fall.  

VA medical records show that at a VA orthopedic consultation 
in September 1984 the veteran gave a history of flare ups of 
his right knee since an injury in service in Korea and at 
that time reported that his knee would "pop out" with a 
wrong step and would swell afterwards.  In addition, the 
veteran has submitted records from a private physician who in 
March 2003 noted that X-rays of both knees showed severe 
arthritis of the right knee and moderate arthritis of the 
left knee.  He stated that the arthritis being worse on the 
right was consistent with the right knee injury in Korea 
reported by the veteran.  He said that a dislocation injury 
such as the veteran's could lead to traumatic arthritis, 
which is what he believes the veteran has.  

In view of the foregoing, it is the judgment of the Board 
that the veteran should be provided a VA examination and that 
a medical opinion should be obtained regarding the etiology 
of any current right knee disability, to include arthritis.  
See 38 C.F.R. § 3.159(c)(4) (2005).  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:  
      
1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, advise the veteran that he 
should seek a medical nexus opinion from 
the VA health care provider, that is, the 
primary care physician, nurse, or 
audiologist, whom he states (11/04 
hearing transcript pgs. 5-6) told him 
that his current hearing loss is causally 
related to acoustic trauma from an 
explosion in service.  

Also, request that the veteran submit any 
evidence in his possession and not 
submitted previously that pertains to his 
claim for service connection for 
bilateral hearing loss disability or his 
claim for service connection for right 
knee disability, to include arthritis.  
See 38 C.F.R. § 3.159(b).  

2.  Obtain and associate with the claims 
file VA medical records, including all VA 
audiology evaluation reports, for the 
veteran dated from 1999 to the present, 
to include records from the VA medical 
facility in Big Springs, Texas.  

3.  Thereafter, arrange for a VA 
orthopedic examination of the veteran to 
determine the nature and etiology of any 
current right knee disability, to include 
arthritis.  All indicated studies should 
be performed.  After examination of the 
veteran and review of the record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current right knee disability, to 
include arthritis, is causally related to 
any incident of service including having 
been hit on the side of the right knee by 
a rolling 55-gallon diesel fuel drum.  

The examiner must be provided with the 
veteran's claims file and a copy of this 
remand for review of pertinent records 
and that it was reviewed should be noted 
in the examination report.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if he must 
resort to speculation to answer any 
question, he or she should so state.  

4.  Thereafter, review the record and 
complete any required development, 
including a VA audiology examination and 
opinion as to etiology of the veteran's 
current bilateral hearing loss, if 
warranted.  Then readjudicate the claims 
of entitlement to service connection for 
bilateral hearing loss disability and 
entitlement to service connection for 
right knee disability, to include 
arthritis.  If the benefits sought on 
appeal are not granted, issue an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should be provided an appropriate 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


